DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

2.	This Action is in response to application 17/445,523, filed on 08/20/2021
Drawings
3.	The drawings filed on 08/20/2021 are accepted.

Priority
4.	Applicant hereby claims priority under 35 USC § 119 to provisional U.S. patent application Ser. No. 62/982,654, filed Feb. 27, 2020.

Oath/Declaration
5.	The Oath/Declaration submitted on 08/20/2021 has been accepted.

Information Disclosure Statement
6.	IDS filed on 08/20/2021 has been considered.
Double Patenting
7.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Parent Patent No. 11,108,860 
8.	Claims 1-20 are non-provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over Claims 1-20 of parent U.S. Patent No. 11,108,860 (common inventive entity and assignee).  Although the conflicting claims are not identical, they are not patentably distinct from each other because it is clear that all the elements of the instant application claims 1-20 are to be found in parent patent claims 1-20.  The difference between the application claims and the patent claims lies in the fact that the patent claims include more elements and are more specific.  Thus, the invention of claims 1-20 of the patent is in effect a “species” of the “generic” invention of the instant application claims 1-20.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  The following Claims Comparison Table illustrates the anticipatory relationship of the most claims limitation at issue. and therefore claims 1-20 of the instant application is obvious broader variant of claims 1-20 of the patented application, and therefore rejected accordingly.
  Since application claims 1-20 are anticipated by claims 1-20 of the patent, they are not patentably distinct and are rejected under non-provisional anticipatory-type double patenting because the conflicting claims have been patented. 

The following table is an example of comparison of claims 1-8, and 15 of the instant application vs claims 1-7 and 15 of the Patent 11, 108,860 but all other claims are rejected similarly. Examiner suggests applicant to file a timely Terminal Disclaimer to overcome the current DP rejection over claims of Patent 11,108,860.
Claims Comparison Table
Instant Application:
17,445,523
U.S. Patent No. 11,108,860 
Claim 1:
A network, comprising: a first device; and a second device, 

each of the first device and the second device configured to: 




increment a count value responsive to generation of an associated frame, wherein the count value at the first device is the same as the count value at the second device;


 transmit the associated frame including the count value; and reset the count value to a predetermined initial count value responsive to a timing event.  




Claim 2:
The network of claim 1, wherein each of the first device and the second device are further configured to compare one or more defined times to a current network time to detect the timing event.  

Claim 3:
The network of claim 1, wherein the first device comprises a master device and the second device comprises a slave device, wherein the first device is configured to define the timing event.  

Claim 4:
The network of claim 1, wherein each of the first device and the second device include an associated sequence counter to generate the count value.

Claim 5:
The network of claim 4, wherein each of the first device and the second device are configured to reset, responsive to the timing event, its associated sequence counter for a sufficient time duration such that the count value is reset to the initial predetermined count value.  

Claim6:

The network of claim 1, further comprising a third device configured to: receive a first frame including the count value from the first device; receive a second frame including the count value from the second device; and 1discard either the first frame or the second frame.  
-------------------------------------------------------------------

Claim 7:
 A method, comprising: 









incrementing, at each of a first device and a second device of a network, a sequence number responsive to generation of an associated frame, the sequence number being indicative of a number of frames generated at an associated device since a reset event; and inserting, at each of the first device and the second device, the sequence number into the associated frame, 
wherein the sequence number at the first device is synchronized with sequence number at the second device.  

Claim 8:
The method of claim 7, further comprising resetting, at each of the first device and the second device, the sequence number to an initial predetermined count value responsive to the reset event.  

---------------------------------------------------------------------
Claim 15:
A device in a communication network, comprising: a node element configured to: 
increment a count value in response to generation of a data frame; transmit the data frame including the count value via a communication bus; 
and reset the count value to an initial predetermined count value responsive to a reset event.  


--------------------------------------------------------------------
Claims 9-14 and 16-20 are anticipated similarly




Claim 1:
A network, comprising: a first device; and a second device that is time-of-day (TOD) synchronized with the first device, 
each of the first device and the second device configured to:
 generate a frame for transmission, wherein the frame generated via the second device is substantially identical to the frame generated via the first device; 

increment, at each of the first device and the second device, a count value responsive to the generation of the associated frame, wherein the count value at the first device is the same as the count value at the second device;
 insert the count value into the associated frame; transmit the associated frame including the count value; and reset the count value to a predetermined initial count value responsive to a timing event 

detectable at the first device and at the second device. 


Claim 2:
 The network of claim 1, wherein each of the first device and the second device are further configured to compare one or more defined times to a current network time to detect the timing event.

Claim 3:
 The network of claim 1, wherein the first device comprises a master device and the second device
comprises a slave device, wherein the first device is configured to define the timing event.

Claim 4:
 The network of claim 1, wherein each of the first device and the second device include an associated sequence counter to generate the count value.

Claim 5:
The network of claim 4, wherein each of the first device and the second device are configured to reset, responsive to the timing event, its associated sequence counter for a sufficient time duration such that the count value is reset to the initial predetermined count value.

Claim 6:
The network of claim 1, further comprising a third device configured to: receive a first frame including the count value from the first device; receive a second frame including the count value from the second device; and discard either the first frame or the second frame. 
------------------------------------------------------------------

Claim 7:
A method of synchronizing sequence numbers at a number of redundant devices of a network, the method comprising: resetting, at each of a first device and a second device of the network, a sequence number to an initial predetermined count value responsive to a reset event; generating, at each of the first device and the second device, a frame for transmission, wherein the frame generated via the first device is substantially identical to the frame generated via the second device;
incrementing, at each of the first device and the second device, the sequence number responsive to generation of the associated frame, the sequence number being indicative of a number of frames generated at the associated device since the reset event; and inserting, at each of the first device and the second device, the sequence number into an associated frame.










---------------------------------------------------------------------
Claim 15:
An equipment entity in a communication nework, comprising: a node element configured to: generate a data frame for transmission; increment a count value in response to generation of the data frame; insert the count value into the data frame as a sequence number; transmit the data frame via a communication bus; and reset the count value to an initial predetermined count value responsive to a timing event.


---------------------------------------------------------------------
By claims 8-14 and 16-20 of the Patent claims.





Please note the listing above is not intended to be exhaustive and is provided as exemplary.
"A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim. In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species with that genus). "ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED: May 30, 2001).


Allowable Subject Matter
9. 	Claims 1-20 are allowed if the claims overcome the Double Patenting rejection rendered above. A detailed Reasons for Allowance will be provided once the application is in allowable form.
Conclusion
Relevant Prior Art Not Relied Upon
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. The additional cited art, including but not limited to the excerpts below, further establishes the state of the art at the time of Applicant’s invention and shows the following was known:
Simple modifications to TCP/IP protocol and other susceptible protocols and related network's switches/routers configurations, are presented for immediate ready implementations over external Internet of virtually congestion free guaranteed service capable network, without requiring use of existing QoS/MPLS techniques nor requiring any of the switches/routers softwares within the network to be modified or contribute to achieving the end-to-end performance results nor requiring provision of unlimited bandwidths at each and every inter-node links within the network. (Tang ‘420)
A method of establishing a communication link between a receiving device and a transmitting device from among a plurality of transmitting devices, wherein the preferred criterion for selection of the preferred transmitting device is based upon how long the particular transmitting device has been active. (Lizzi ‘341)
The deployment of encrypted transport protocols imposes new challenges for network operations. Key in-network functions such as those implemented by firewalls and passive measurement devices currently rely on information exposed by the transport layer. Encryption, in addition to improving privacy, helps to address ossification of network protocols caused by middleboxes that assume certain information to be present in the clear. However, “encrypting it all” risks diminishing the utility of these middleboxes for the traffic management tasks for which they were designed. A middlebox cannot use what it cannot see. We propose an architectural solution to this issue, by introducing a new “path layer” for transport-independent, in-band signaling between Internet endpoints and network elements on the paths between them, and using this layer to reinforce the boundary between the hop-by-hop network layer and the end-to-end transport layer. We define a path layer header on top of UDP to provide a common wire image for new, encrypted transports. This path layer header provides information to a transport independent on-path state machine that replaces stateful handling currently based on exposed header flags and fields in TCP; it enables explicit measurability of transport layer performance; and offers extensibility by sender-to-path and path-to-receiver communications for diagnostics and management. This provides not only a replacement for signals that are not available with encrypted traffic, but also allows integrity-protected, enhanced signaling under endpoint control. We present an implementation of this wire image integrated with the QUIC protocol, as well as a basic stateful middlebox built on Vector Packet Processing (VPP) provided by FD.io. (Mirja et al., "A path layer for the Internet: Enabling network operations on encrypted protocols")

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVOUD ZAND whose telephone number is (571)272-2697, Fax (571) 273-2697.  The examiner can normally be reached on Mon-Fri 9:30-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar A. Louie can be reached on (571) 270-1684.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

//DAVOUD A ZAND/ Primary Examiner, Art Unit 2445